Mr. Justice Bean.
This is an action brought in the Circuit Court of Umatilla County by Christie & Wise to recover $16,800 on a policy of fire insurance issued by the defendant company. The plaintiffs are citizens and residents of the State of California, and the defendant is an alien corporation, organized and existing under the laws of Great Britain. The same question of removal to the federal court is involved in this case as in the two cases of Koshland v. National Insurance Company, just decided, and it is therefore governed by the decision in those cases. Judgment is reversed, and the cause remanded with directions to proceed no further in the matter unless the jurisdiction of the state court shall hereafter be restored.
Be VERSED.